                                                                               Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 1 of 16



                                                                    1    Jeffrey J. Toney (admitted pro hac vice)            Jeremy J. Taylor (SBN 249075)
                                                                         Ralph E. Gaskins (admitted pro hac vice)            jeremy.taylor@bakerbotts.com
                                                                    2    Paul G. Williams (admitted pro hac vice             BAKER BOTTS L.L.P.
                                                                         KASOWITZ BENSON TORRES LLP                          San Francisco, CA 94111
                                                                    3    1349 West Peachtree Street NW, Suite 1500           Tel: (415) 291-6200
                                                                         Atlanta, Ga 30309                                   Fax: (415) 291-6300
                                                                    4    Telephone: (404) 260-6080
                                                                         Facsimile: (404) 260-6081                           Bryant C. Boren, Jr. (SBN 260602)
                                                                    5    jtoney@kasowitz.com                                 bryant.c.boren@bakerbotts.com
                                                                         rgaskins@kasowitz.com                               Elizabeth K. Boggs (SBN 280555)
                                                                    76   pwilliams@kasowitz.com                              betsy.boggs@bakerbotts.com
                                                                                                                             Keith M. Jurek (SBN 310856)
                                                                    87   Lyn R. Agre (SBN 178218)                            keith.jurek@bakerbotts.com
                                                                         Margaret A. Ziemianek (SBN 233418)                  BAKER BOTTS L.L.P.
                                                                    98   KASOWITZ BENSON TORRES LLP                          1001 Page Mill Road
                                                                         101 California Street, Suite 2300                   Building One, Suite 200
                                                                   109   San Francisco, California 94111                     Palo Alto, California 94304
                                                                         Telephone: (415) 421-6140                           Phone: (650) 739-7500
                                                                   10
                                                                   11    Facsimile: (415) 398-5030                           Fax: (650) 739-7699
KASOWITZ BENSON TORRES LLP




                                                                         lagre@kasowitz.com
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    mziemianek@kasowitz.com                             Jennifer C. Tempesta (admitted pro hac vice)
                                                                                                                             BAKER BOTTS L.L.P.
                                                                   12
                                                                   13                                                        30 Rockefeller Plaza
                                                                         Attorneys for Plaintiff RIDEAPP, INC.               New York, NY 10112
                                                                   13
                                                                   14                                                        Phone: (212) 408-2500
                                                                                                                             Fax: (212) 408-2501
                                                                   14
                                                                   15
                                                                                                                             Attorneys for Defendant LYFT, INC.
                                                                   15
                                                                   16

                                                                   16
                                                                   17
                                                                                                        UNITED STATES DISTRICT COURT
                                                                   17
                                                                   18
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                   18
                                                                   19
                                                                   19
                                                                   20
                                                                          RIDEAPP, INC.,
                                                                   20
                                                                   21
                                                                                          Plaintiff,
                                                                   21
                                                                   22                                                      Case No. 3:18-CV-07152-JST
                                                                          v.
                                                                   22
                                                                   23                                                      JOINT CASE MANAGEMENT
                                                                          LYFT, INC.                                       STATEMENT AND RULE 26(f) REPORT
                                                                   23
                                                                   24
                                                                                          Defendant.
                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27
                                                                                  Pursuant to Federal Rule of Civil Procedure 26, Local Rule 16-9, Patent Local Rule 2-1(b),
                                                                   27
                                                                   28
                                                                         this Court’s Standing Orders, and the Clerk’s Notice Setting Case Management Conference (ECF
                                                                   28
                                                                                                              1
                                                                                     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                             Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 2 of 16



                                                                    1    No. 62), Plaintiff RideApp, Inc. (“Plaintiff”) and Defendant Lyft, Inc. (“Defendant”) jointly

                                                                    2    submit this Joint Case Management Statement and Rule 26(f) Report in advance of the Case

                                                                    3    Management Conference scheduled for March 20, 2019.

                                                                    4           1.      JURISDICTION AND SERVICE
                                                                    5           The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

                                                                    76   and 1338(a). The Parties agree that personal jurisdiction and venue are proper.

                                                                    87          2.      FACTS
                                                                    98                  A.      Plaintiff’s Description of the Case
                                                                   109          This is a patent infringement action in which RideApp alleges that Lyft directly and

                                                                   10
                                                                   11    indirectly infringes at least claims 2, 3, and 6 of U.S. Patent No. 6,697,730 (the “’730 Patent”).
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    The ’730 Patent, with a priority date of April 4, 2000, is now assigned to RideApp, Inc. by its

                                                                   12
                                                                   13    inventor, Dr. Stephen Dickerson. The ’730 Patent is a remarkably forward-thinking document for

                                                                   13
                                                                   14    its time. In a very detailed specification, it sets out the use of mobile telephones to include

                                                                   14
                                                                   15    integrated GPS positional matching and billing for rides, allowing an automated, cash-free

                                                                   15
                                                                   16    transaction, and advising both the driver and the passenger of the other’s GPS locations. In doing

                                                                   16
                                                                   17    so, it encompasses much of the business model that users today associate with Lyft and other

                                                                   17
                                                                   18    ridesharing companies. The ’730 Patent reflects the invention of Dr. Stephen Dickerson, who

                                                                   18
                                                                   19    assigned the patent to his company, RideApp, after the patent rights were returned to him by the
                                                                   19
                                                                   20    original assignee, the Georgia Institute of Technology, in early 2018.

                                                                   20
                                                                   21           Lyft’s products and services practice the claims of the ’730 Patent. Lyft was founded in

                                                                   21
                                                                   22    2012 as Zimride and officially launched as Lyft in 2013. Lyft claims that it connects passengers

                                                                   22
                                                                   23    with drivers to take advantage of its services over one million times daily. Lyft’s services that

                                                                   23
                                                                   24    directly and indirectly infringe the ’730 Patent include, but are not limited to, Standard Lyft, Lyft

                                                                   24
                                                                   25    Line, Lyft Shuttle, Lyft Plus, Lyft Premier, Lyft Lux, Lyft Lux SUV, and any related service that

                                                                   25
                                                                   26    relies on the Lyft applications, as well as Citibike, Ford GoBike, BlueBikes, Divvy, Capital

                                                                   26
                                                                   27    Bikeshare, Cogo, Biketown, and Niceride and other bikeshare services acquired from Motivate

                                                                   27
                                                                   28    International, Inc. (collectively, the “Accused Products and Services”). The Accused Products

                                                                   28
                                                                                                              2
                                                                                     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                              Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 3 of 16



                                                                    1    and Services are integrated into a system comprising a technology platform and smartphone

                                                                    2    applications to connect drivers and passengers in ways that practice the claims of the ’730 Patent.

                                                                    3           The primary factual and legal issues necessary to resolve the case relate to proving Lyft’s

                                                                    4    infringement of the asserted claims, and will necessarily include the Court’s construction of any

                                                                    5    disputed terms in the ’730 Patent’s claims. For its direct infringement claims, RideApp must

                                                                    76   prove that Lyft practices each element of the asserted claims either literally or under the doctrine

                                                                    87   of equivalents. See 35 U.S.C. § 271(a). For indirect infringement, RideApp must prove that Lyft

                                                                    98   either contributes to direct infringement by another party or induces another party to engage in

                                                                   109   direct infringement. See 35 U.S.C. § 271(b)-(c). RideApp has not identified any pre-April 4,

                                                                   10
                                                                   11    2000 prior art that would invalidate the ’730 Patent. Further, the ’730 Patent is sufficiently well
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    constructed to meet the patenting requirements of 35 U.S.C. §§ 101-103 and 112.

                                                                   12
                                                                   13           Lyft’s description of RideApp as a non-practicing entity is simply untrue. The founder of

                                                                   13
                                                                   14    RideApp is the sole named inventor for the ’730 Patent, Dr. Stephen Dickerson. Prof. Dickerson

                                                                   14
                                                                   15    has a documented history of activity in the urban transportation business extending back to 1975.

                                                                   15
                                                                   16    During his academic career, he was a founder of RideCell, Inc., an urban transportation company

                                                                   16
                                                                   17    based in the San Francisco area. Dr. Dickerson endowed a chaired professorship in urban

                                                                   17
                                                                   18    transportation at Georgia Tech several years ago. Presently, Dr. Dickerson is a member of the

                                                                   18
                                                                   19    Board of Directors for the Atlanta-Region Transit Link Authority (ATL). RideApp is a start-up
                                                                   19
                                                                   20    company formed by Dr. Dickerson in 2018. RideApp is actively seeking to license other parties

                                                                   20
                                                                   21    under the ’730 Patent and exploring potential business relationships in the transportation space.

                                                                   21
                                                                   22                   B.      Defendant’s Description of the Case
                                                                   22
                                                                   23           This is a one-patent case brought by a Georgia corporation, RideApp, Inc., against Lyft for

                                                                   23
                                                                   24    infringement of the ’730 Patent.

                                                                   24
                                                                   25           RideApp was established last year by Stephen Dickerson, who is the named inventor on the

                                                                   25
                                                                   26    patent. RideApp does not appear to have any products or any employees other than Prof. Dickerson.

                                                                   26
                                                                   27    Per RideApp’s website, RideApp is “currently not operating.” The patent was originally assigned

                                                                   27
                                                                   28

                                                                   28
                                                                                                             3
                                                                                    JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                             Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 4 of 16



                                                                    1    in 2001 to Georgia Tech Research Corporation, the research arm of Georgia Tech. Georgia Tech

                                                                    2    Research Corporation assigned the patent back to Prof. Dickerson last year.

                                                                    3           Defendant Lyft is a transportation network company that is headquartered in San Francisco

                                                                    4    and has over 4600 full-time employees. Lyft recently acquired Motivate, a company in the bicycle-

                                                                    5    sharing space. Contrary to plaintiff’s assertion, Lyft did not acquire “bikeshare services” from

                                                                    76   Motivate; Lyft acquired the company itself. Motivate is not a defendant in this case, as RideApp

                                                                    87   voluntarily dismissed Motivate as a party last October.

                                                                    98          The ’730 Patent claims systems directed to performing vehicle dispatch and billing using

                                                                   109   “central data systems,” wireless “communication devices,” and “wireless means” to allocate

                                                                   10
                                                                   11    passengers to vehicles and to inform passengers of vehicle assignments and arrival times. The
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    specification of the patent describes that the claimed systems are accomplished using technology

                                                                   12
                                                                   13    known at the time, including GPS, computers, and cell phones. Because the asserted claims of the

                                                                   13
                                                                   14    ’730 Patent are directed to patent ineligibly subject matter, Lyft intends to file a Section 101 motion

                                                                   14
                                                                   15    for judgment on the pleadings pursuant to Federal Rule 12(c) shortly.

                                                                   15
                                                                   16           In addition, as reflected in the inter partes reviews filed by both Lyft and third-party Unified

                                                                   16
                                                                   17    Patents (discussed further below), the asserted claims are invalid because they are anticipated by

                                                                   17
                                                                   18    and obvious in light of prior art references including Behnke, Jaffe, Penzias, and Jones. The patent

                                                                   18
                                                                   19    is also invalid because it is indefinite under Section 112.
                                                                   19
                                                                   20           RideApp has not yet served infringement contentions under the local rules of this Court, but

                                                                   20
                                                                   21    based on information available, Lyft does not infringe the asserted claims of the ’730 Patent.

                                                                   21
                                                                   22           This case is likely amenable to early resolution, either through inter partes review or

                                                                   22
                                                                   23    judgment on the pleadings. There are currently two requests for institution of inter partes review

                                                                   23
                                                                   24    outstanding before the PTAB. One was filed by Unified Patents, an entity unrelated to this case, on

                                                                   24
                                                                   25    December 12, 2018 (IPR2019-00414). Lyft filed a request for inter partes review of the ’730 Patent

                                                                   25
                                                                   26    on February 12, 2019 (IPR2019-00671). As discussed previously, Lyft also intends to file, prior to

                                                                   26
                                                                   27    the case management conference, a motion for judgment on the pleadings of invalidity under § 101.

                                                                   27
                                                                   28

                                                                   28
                                                                                                             4
                                                                                    JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                              Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 5 of 16



                                                                    1           Given these outstanding questions as to the validity of the patent-in-suit, conservation of

                                                                    2    resources counsels minimizing the costs of discovery and of other costs until these issues have been

                                                                    3    resolved.

                                                                    4           3.      LEGAL ISSUES
                                                                    5           The parties dispute the following legal issues: (A) the meaning of various claim terms of

                                                                    76   the ’730 Patent; (B) whether Defendant infringes any claim of the ’730 Patent; (C) whether any

                                                                    87   claims of the ’730 Patent are invalid; (D) whether the claims of the ’730 Patent are directed to

                                                                    98   patent-ineligible subject matter; (E) whether the ’730 Patent is enforceable; (F) whether this is an

                                                                   109   exceptional case under 35 U.S.C. § 285; (G) whether any infringement by Defendant was willful;

                                                                   10
                                                                   11    (H) whether Plaintiff has waived its right to enforce the ’730 Patent; (I) the extent of any alleged
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    damages; (J) whether Plaintiff is entitled to a permanent injunction enjoining Defendant from

                                                                   12
                                                                   13    further infringement of the ’730 Patent; and (K) whether this is an exceptional case under § 285

                                                                   13
                                                                   14    warranting the award to Lyft of costs, expenses, and attorneys’ fees.

                                                                   14
                                                                   15           4.      MOTIONS
                                                                   15
                                                                   16           Pending Motions. There are no pending motions. Lyft intends to file a motion for

                                                                   16
                                                                   17    judgment on the pleadings pursuant to § 101 prior to the case management conference.

                                                                   17
                                                                   18           Discovery Motions. The parties anticipate the use of discovery motions only as necessary

                                                                   18
                                                                   19    to obtain responsive discovery.
                                                                   19
                                                                   20           Pre-Trial Motions. The parties anticipate filing motions for summary judgment.

                                                                   20
                                                                   21           5.      AMENDMENT OF PLEADINGS
                                                                   21
                                                                   22           Plaintiff anticipates amending the Complaint to clarify issues regarding Lyft’s alleged

                                                                   22
                                                                   23    infringement relating to its bikeshare services. RideApp proposes a deadline for amending the

                                                                   23
                                                                   24    pleadings of July 10, 2019, and Lyft proposes a deadline of April 3, 2019.

                                                                   24
                                                                   25           6.      EVIDENCE PRESERVATION
                                                                   25
                                                                   26           The parties certify that they have reviewed the Guidelines Relating to the Discovery of

                                                                   26
                                                                   27    Electronically Stored Information (“ESI Guidelines”) and confirm that the parties have met and

                                                                   27
                                                                   28

                                                                   28
                                                                                                              5
                                                                                     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                             Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 6 of 16



                                                                    1    conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to

                                                                    2    preserve evidence relevant to the issues reasonably evident in this action.

                                                                    3            7.      DISCLOSURES
                                                                    4            The parties previously fully and timely complied with the initial disclosure requirements of

                                                                    5    Fed. R. Civ. P. 26(f) before the case was transferred to this district.

                                                                    76           8.      DISCOVERY
                                                                    87           Plaintiff’s proposed schedule:
                                                                    98           All fact discovery in this case shall be initiated so that it will be completed on or before

                                                                   109   August 20, 2019. All expert discovery in this case shall be completed on or before November 20,

                                                                   10
                                                                   11    2019.
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12            Document production should be substantially complete by June 20, 2019.

                                                                   12
                                                                   13            Defendant’s proposed schedule:
                                                                   13
                                                                   14            Consistent with the practices of this Court, Lyft proposes setting a schedule through the

                                                                   14
                                                                   15    claim construction hearing at this initial case management conference.

                                                                   15
                                                                   16            Lyft proposes that limits in the Federal Rules of Civil Procedure should govern discovery

                                                                   16
                                                                   17    in this case.

                                                                   17
                                                                   18            9.      CLASS ACTIONS
                                                                   18
                                                                   19            This case is not a class action.
                                                                   19
                                                                   20            10.     RELATED CASES
                                                                   20
                                                                   21            This case was transferred from the United States District Court for the Southern District of

                                                                   21
                                                                   22    New York pursuant to 28 U.S.C. § 1404(a); the case number in that district was 18-cv-6625-LGS.

                                                                   22
                                                                   23            RideApp has also brought suit for infringement of the ’730 Patent against Juno USA, LP,

                                                                   23
                                                                   24    in the Southern District of New York (case no. 1:18-cv-11579-KMW).

                                                                   24
                                                                   25            Unified Patents filed an inter partes review proceeding before the Patent Trial and Appeal

                                                                   25
                                                                   26    Board (Case IPR2019-00414) on December 12, 2018.

                                                                   26
                                                                   27            Lyft filed an inter partes review proceeding before the Patent Trial and Appeal Board

                                                                   27
                                                                   28    (Case IPR2019-00671) on February 12, 2019.

                                                                   28
                                                                                                                6
                                                                                       JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                              Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 7 of 16



                                                                    1            11.      RELIEF
                                                                    2            Plaintiff seeks the following relief from the Court:

                                                                    3            (a)      A judgment declaring that Defendant has infringed, either literally or under the

                                                                    4    doctrine of equivalents, one or more claims of the ’730 Patent;

                                                                    5            (b)      A finding that Defendant’s infringement of the ’730 Patent has been willful and a

                                                                    76   judgment of enhanced damages;

                                                                    87           (c)      A permanent injunction enjoining Defendant from further infringement, inducing the

                                                                    98   infringement, and contributing to the infringement of the ’730 Patent;

                                                                   109           (d)      A judgment awarding Plaintiff damages adequate to compensate for Defendant’s

                                                                   10
                                                                   11    infringement;
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12            (e)      Pre-judgment and post-judgement interest to the full extent allowed under the law,

                                                                   12
                                                                   13    as well as its costs;

                                                                   13
                                                                   14            (f)      Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C. § 285;

                                                                   14
                                                                   15            (g)      Costs and expenses in this action; and

                                                                   15
                                                                   16            (i)      Such other and further relief as the Court deems just and proper.

                                                                   16
                                                                   17            Defendant seeks the following relief from the Court:

                                                                   17
                                                                   18                  a. An order dismissing RideApp’s Amended Complaint with prejudice in all respects;

                                                                   18
                                                                   19                  b. A judgment that Lyft is not infringing and has not infringed, directly and/or
                                                                   19
                                                                   20                     indirectly, any claim of the ʼ730 Patent.

                                                                   20
                                                                   21                  c. A judgment that Lyft is not willfully infringing and has not willfully infringed any

                                                                   21
                                                                   22                     claim of the ʼ730 Patent;

                                                                   22
                                                                   23                  d. A judgment that each claim of the ʼ730 Patent is invalid;

                                                                   23
                                                                   24                  e. A judgment that each claim of the ʼ730 Patent is unenforceable;

                                                                   24
                                                                   25                  f. An order denying RideApp’s request for a permanent injunction;

                                                                   25
                                                                   26                  g. An order denying RideApp’s request for any damages including any pre-judgment

                                                                   26
                                                                   27                     and post-judgment interest;

                                                                   27
                                                                   28

                                                                   28
                                                                                                                7
                                                                                       JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                               Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 8 of 16



                                                                    1                    h. An order denying RideApp’s request for attorney’s fees in this action as an

                                                                    2                       exceptional case;

                                                                    3                    i. An order denying RideApp’s request for any costs and expenses in this action;

                                                                    4                    j. An order declaring this an exceptional case and that Lyft be awarded its costs,

                                                                    5                       expenses, and reasonable attorneys’ fees in this action under 35 U.S.C. § 285;

                                                                    76                   k. An order awarding Lyft such other relief as the Court may deem appropriate and

                                                                    87                      just under the circumstances.

                                                                    98             12.      SETTLEMENT AND ADR
                                                                   109             The parties have complied with ADR Local Rule 3-5 and have filed the required ADR

                                                                   10
                                                                   11    certification documents.
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12              Counsel have conferred regarding potential settlement of this matter. Counsel is of the

                                                                   12
                                                                   13    view that private mediation may facilitate further discussions and have discussed a specific private

                                                                   13
                                                                   14    mediator.

                                                                   14
                                                                   15              13.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
                                                                   15
                                                                   16              All parties did not consent to have a magistrate judge conduct all further proceedings in this

                                                                   16
                                                                   17    matter.

                                                                   17
                                                                   18              14.      OTHER REFERENCES
                                                                   18
                                                                   19              This case is not suitable for reference to binding arbitration, a special master, or the Judicial
                                                                   19
                                                                   20    Panel on Multidistrict Litigation.

                                                                   20
                                                                   21              Pursuant to Local Patent Rule 1-3, the parties certify that they do not seek modification of

                                                                   21
                                                                   22    the deadlines set forth in the Local Patent Rules.

                                                                   22
                                                                   23              15.      NARROWING OF ISSUES
                                                                   23
                                                                   24              All parties anticipate filing one or more motions for summary judgment.

                                                                   24
                                                                   25              16.      EXPEDITED TRIAL PROCEDURE
                                                                   25
                                                                   26              This case is not the type of case that can be handled under the Expedited Trial Procedure of

                                                                   26
                                                                   27    General Order No. 64, Attachment A.

                                                                   27
                                                                   28

                                                                   28
                                                                                                                  8
                                                                                         JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                                 Case No. 3:18-CV-07152-JST
                                                                            Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 9 of 16



                                                                    1             17.     SCHEDULING
                                                                    2             The parties have been unable to agree on a proposed schedule. RideApp’s proposed

                                                                    3    schedule is attached as Appendix A. Lyft’s proposed schedule is attached as Appendix B.

                                                                    4             18.     TRIAL
                                                                    5             This case will be tried before a jury, and Plaintiff expects the trial to last approximately 2

                                                                    76   weeks. Defendant expects the trial to last approximately four days.

                                                                    87            19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
                                                                    98            The parties have filed Certifications of Interested Entities or Persons, as required by Civil

                                                                   109   Local Rule 3-15.

                                                                   10
                                                                   11             RideApp, Inc. (a private non-governmental party) certifies that the following are corporate
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12    parents, affiliates, and/or subsidiaries of said party, which are publicly held: None.

                                                                   12
                                                                   13             Lyft, Inc. (a private non-governmental party) certifies that the following are corporate

                                                                   13
                                                                   14    parents, affiliates, and/or subsidiaries of said party, which are publicly held: Lyft is a privately-

                                                                   14
                                                                   15    held corporation with no parent corporation. Rakuten, Inc., a publicly-held corporation that is

                                                                   15
                                                                   16    traded on the Tokyo Stock Exchange, owns more than ten (10) percent of Lyft’s outstanding stock

                                                                   16
                                                                   17    through a subsidiary.

                                                                   17
                                                                   18             20.     PROFESSIONAL CONDUCT
                                                                   18
                                                                   19             The attorneys of record for the parties certify that they have reviewed the Guidelines for
                                                                   19
                                                                   20    Professional Conduct for the Northern District of California.

                                                                   20
                                                                   21                   21. SUCH OTHER MATTERS AS MAY FACILITATE THE JUST, SPEEDY,
                                                                   21
                                                                   22                     AND INEXPENSIVE DISPOSITION OF THIS MATTER
                                                                   22
                                                                   23             Format of Claim Construction Hearing. Plaintiff proposes that the format of the claim

                                                                   23
                                                                   24    construction hearing include live testimony, with Plaintiff presenting first and Defendant

                                                                   24
                                                                   25    following. Defendant does not believe that live testimony will be needed.

                                                                   25
                                                                   26             The parties are prepared to provide the Court with a technology tutorial if desired by the

                                                                   26
                                                                   27    Court.

                                                                   27
                                                                   28

                                                                   28
                                                                                                                 9
                                                                                        JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                               Case No. 3:18-CV-07152-JST
                                                                           Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 10 of 16



                                                                    1           Claim construction experts and discovery. Defendant proposes that the parties provide any

                                                                    2    expert reports and/or declarations at the time of the respective opening or responsive briefs and

                                                                    3    that experts be made available for deposition during the week after their reports or declarations are

                                                                    4    provided.

                                                                    5     Dated: March 11, 2019                        /s/ Jeffrey J. Toney
                                                                                                                       Jeffrey J. Toney (admitted pro hac vice)
                                                                    76                                                 Ralph E. Gaskins (admitted pro hac vice)
                                                                                                                       Paul G. Williams (admitted pro hac vice)
                                                                    87                                                 KASOWITZ BENSON TORRES LLP
                                                                                                                       1349 West Peachtree Street, N.W., Suite 1500
                                                                    98                                                 Atlanta, Georgia 30309
                                                                                                                       Telephone: (404) 260-6080
                                                                   109                                                 Facsimile: (404) 260-6081
                                                                                                                       jtoney@kasowitz.com
                                                                   10
                                                                   11                                                  rgaskins@kasowitz.com
KASOWITZ BENSON TORRES LLP




                                                                                                                       pwilliams@kasowitz.com
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12
                                                                                                                       Lyn R. Agre (SBN 178218)
                                                                   12
                                                                   13                                                  Margaret A. Ziemianek (SBN233418)
                                                                                                                       KASOWITZ BENSON TORRES LLP
                                                                   13
                                                                   14                                                  101 California Street, Suite 2300
                                                                                                                       San Francisco, California 94111
                                                                   14
                                                                   15                                                  Telephone: (415) 421-6140
                                                                                                                       Facsimile: (415) 398-5030
                                                                   15
                                                                   16                                                  lagre@kasowitz.com
                                                                                                                       mziemianek@kasowitz.com
                                                                   16
                                                                   17
                                                                                                                       Attorneys for Plaintiff RideApp, Inc.
                                                                   17
                                                                   18

                                                                   18
                                                                   19
                                                                   19
                                                                   20

                                                                   20
                                                                   21

                                                                   21
                                                                   22

                                                                   22
                                                                   23

                                                                   23
                                                                   24

                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27

                                                                   27
                                                                   28

                                                                   28
                                                                                                              10
                                                                                     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                             Case No. 3:18-CV-07152-JST
                                                                          Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 11 of 16



                                                                    1    Dated: March 11, 2019             /s/ Jeremy J. Taylor
                                                                                                           Jeremy J. Taylor
                                                                    2                                      BAKER BOTTS L.L.P.
                                                                                                           101 California Street, Suite 3600
                                                                    3                                      San Francisco, California 94111
                                                                                                           Telephone: (415) 291-6200
                                                                    4                                      Facsimile: (415) 291-6300
                                                                                                           jeremy.taylor@bakerbotts.com
                                                                    5
                                                                                                           Bryant C. Boren, Jr.
                                                                    76                                     Elizabeth K. Boggs
                                                                                                           H. Christopher Han
                                                                    87                                     Keith M. Jurek
                                                                                                           BAKER BOTTS L.L.P.
                                                                    98                                     1001 Page Mill Road
                                                                                                           Building One, Suite 200
                                                                   109                                     Palo Alto, California 94304
                                                                                                           Telephone: (650) 739-7500
                                                                   10
                                                                   11                                      Facsimile: (650) 739-7699
KASOWITZ BENSON TORRES LLP




                                                                                                           bryant.c.boren@bakerbotts.com
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12                                      betsy.boggs@bakerbotts.com
                                                                                                           chris.han@bakerbotts.com
                                                                   12
                                                                   13                                      keith.jurek@bakerbotts.com

                                                                   13
                                                                   14                                      Jennifer C. Tempesta (admitted pro hac vice)
                                                                                                           BAKER BOTTS L.L.P.
                                                                   14
                                                                   15                                      30 Rockefeller Plaza
                                                                                                           New York, NY 10112
                                                                   15
                                                                   16                                      Telephone: (212) 408-2500
                                                                                                           Facsimile: (212) 408-2501
                                                                   16
                                                                   17                                      jennifer.tempesta@bakerbotts.com

                                                                   17
                                                                   18                                      Attorneys for Defendant Lyft, Inc.

                                                                   18
                                                                   19
                                                                   19
                                                                   20

                                                                   20
                                                                   21

                                                                   21
                                                                   22

                                                                   22
                                                                   23

                                                                   23
                                                                   24

                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27

                                                                   27
                                                                   28

                                                                   28
                                                                                                          11
                                                                                 JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                   Case No. 3:18-CV-07152-JST
                                                                           Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 12 of 16



                                                                    1                               Appendix A – RideApp’s Proposed Schedule
                                                                    2             April 3, 2019 – Rule 26(a) Initial Disclosures due – the parties served Initial Disclosures

                                                                    3    upon each other before the case was transferred.

                                                                    4             April 3, 2019 – Party claiming patent infringement shall serve on all parties its

                                                                    5    “Disclosure of Asserted Claims and Infringement Contentions” and make the “Document
                                                                         Production Accompanying Disclosure.”
                                                                    76
                                                                                  May 20, 2019 – Party opposing claim of patent infringement shall serve on all parties its
                                                                    87
                                                                         “Invalidity Contentions” and make the “Document Production Accompanying Invalidity
                                                                    98
                                                                         Contentions.”
                                                                   109
                                                                                  June 3, 2019 – Each party shall serve on other party a list of claim terms that the party
                                                                   10
                                                                   11
KASOWITZ BENSON TORRES LLP




                                                                         contends should be construed by the Court, and identify any claim term that the party contends
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12
                                                                         should be governed by 35 U.S.C. § 112(6). The parties shall thereafter meet and confer for the
                                                                   12
                                                                   13
                                                                         purposes of limiting the terms in dispute.
                                                                   13
                                                                   14
                                                                                  June 20, 2019 – Document production shall be substantially complete.
                                                                   14
                                                                   15
                                                                                  June 24, 2019 – Parties shall simultaneously exchange proposed constructions of each
                                                                   15
                                                                   16    term identified by either party for claim construction. The parties shall thereafter meet and confer
                                                                   16
                                                                   17    for purposes of narrowing the issues and finalizing preparation of Joint Claim Construction and
                                                                   17
                                                                   18    Prehearing Statement.
                                                                   18
                                                                   19             July 9, 2019 – Damages Contentions due.
                                                                   19
                                                                   20             July 10, 2019 – Deadline to amend pleadings.
                                                                   20
                                                                   21             July 19, 2019 – Joint Claim Construction and Prehearing Statement Due

                                                                   21
                                                                   22             August 8, 2019 – Each party denying infringement shall identify specifically how and why

                                                                   22
                                                                   23    it disagrees with the Damages Contentions.

                                                                   23
                                                                   24             August 19, 2019 – All Claim Construction Discovery closes (including expert
                                                                         discovery).
                                                                   24
                                                                   25
                                                                                  August 20, 2019 – Fact discovery closes (all fact discovery must be completed by this
                                                                   25
                                                                   26
                                                                         date).
                                                                   26
                                                                   27
                                                                                  September 3, 2019 – Party claiming patent infringement shall serve and file an opening
                                                                   27
                                                                   28
                                                                         brief and any evidence supporting its claim construction.
                                                                   28
                                                                                                              12
                                                                                     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                              Case No. 3:18-CV-07152-JST
                                                                           Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 13 of 16



                                                                    1           September 17, 2019 – Briefs opposing claim construction due.
                                                                    2           September 20, 2019 – Initial expert reports exchanged on matters on which part bears

                                                                    3    burden of proof.

                                                                    4           September 24, 2019 – Claim construction reply briefs due.

                                                                    5           October 8, 2019 – Claim construction hearing (subject to convenience of Court’s
                                                                         calendar). Not later than 30 days after service of the Court’s Claim Construction Ruling, each
                                                                    76
                                                                         party relying upon advice of counsel as part of a patent-related claim or defense for any reason
                                                                    87
                                                                         shall produce such opinions, written summaries of oral advice, and a privilege log.
                                                                    98
                                                                                October 21, 2019 – Responsive expert reports exchanged.
                                                                   109
                                                                                November 20, 2019 – Expert discovery completed.
                                                                   10
                                                                   11
KASOWITZ BENSON TORRES LLP




                                                                                January 20, 2020 – Last day to file dispositive motions
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12
                                                                                March 20, 2020 at 2:00 p.m. – Dispositive motions hearing.
                                                                   12
                                                                   13
                                                                                May 22, 2020 at 2:00 p.m. – Pretrial conference.
                                                                   13
                                                                   14
                                                                                June 8, 2020 – Trial.
                                                                   14
                                                                   15

                                                                   15
                                                                   16

                                                                   16
                                                                   17

                                                                   17
                                                                   18

                                                                   18
                                                                   19
                                                                   19
                                                                   20

                                                                   20
                                                                   21

                                                                   21
                                                                   22

                                                                   22
                                                                   23

                                                                   23
                                                                   24

                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27

                                                                   27
                                                                   28

                                                                   28
                                                                                                             13
                                                                                    JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                             Case No. 3:18-CV-07152-JST
                                                                           Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 14 of 16



                                                                    1                               Appendix B – Lyft’s Proposed Schedule
                                                                    2            Pursuant to the Court’s usual practice, Lyft proposes scheduling dates through the

                                                                    3    completion of claim construction in this case. Should further scheduling be necessary after claim

                                                                    4    construction, Lyft proposes that the parties meet and confer to propose dates to the Court at that

                                                                    5    time.

                                                                    76                                Event                                      Proposed Deadline
                                                                    87     Case management conference                                     March 20, 2019
                                                                    98
                                                                           Last day to file motions to join additional parties or to amend April 3, 2019
                                                                   109     pleadings absent good cause

                                                                   10
                                                                   11      Plaintiff to serve Disclosure of Asserted Claims and April 3, 2019
KASOWITZ BENSON TORRES LLP




                                                                           Infringement Contentions and Document Production
                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12      Accompanying Disclosure (per Patent L.R. 3-1 and 3-2)
                                                                   12
                                                                   13      Defendant to serve Invalidity Contentions and Document May 20, 2019
                                                                   13
                                                                   14      Production Accompanying Invalidity Contentions (per
                                                                           Patent L.R. 3-3 and 3- 4)
                                                                   14
                                                                   15
                                                                           Plaintiff to serve Damages Contentions (per Patent L.R. 3-8) July 9, 2019
                                                                   15
                                                                   16
                                                                           Exchange of Proposed Claim Terms for Construction (per June 3, 2019
                                                                   16
                                                                   17      Patent L.R. 4-1)
                                                                   17
                                                                   18      Exchange Preliminary Claim Constructions and Extrinsic June 24, 2019
                                                                   18
                                                                   19      Evidence (per Patent L.R. 4-2)

                                                                   19
                                                                   20      File Joint Claim Construction and Prehearing Statement (per July 19, 2019
                                                                           Patent L.R. 4-3)
                                                                   20
                                                                   21
                                                                           Defendant to serve Responsive Damages Contentions (per August 8, 2019
                                                                   21
                                                                   22      Patent L.R. 3-9)
                                                                   22
                                                                   23
                                                                           Deadline for Completion of Claim Construction Discovery August 19, 2019
                                                                   23
                                                                   24      (per Patent L.R. 4-4)

                                                                   24
                                                                   25      RideApp to File Opening Claim Construction Brief (per September 3, 2019
                                                                           Patent L.R 4-5(a)) and any supporting expert declaration
                                                                   25
                                                                   26      and/or report
                                                                   26
                                                                   27      Lyft to File Responsive Claim Construction Brief (per Patent September 17, 2019
                                                                           L.R 4-5(a)) and any supporting expert declaration and/or
                                                                   27
                                                                   28
                                                                           report
                                                                   28
                                                                                                             14
                                                                                    JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                            Case No. 3:18-CV-07152-JST
                                                                         Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 15 of 16



                                                                    1                              Event                                  Proposed Deadline
                                                                    2    Each party to file Responsive Claim Construction Briefs     September 24, 2019
                                                                    3
                                                                         Claim Construction Hearing (per Patent L.R. 4-6)            At the Court’s discretion in
                                                                    4                                                                October 2019 or later

                                                                    5

                                                                    76

                                                                    87

                                                                    98

                                                                   109

                                                                   10
                                                                   11
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12

                                                                   12
                                                                   13

                                                                   13
                                                                   14

                                                                   14
                                                                   15

                                                                   15
                                                                   16

                                                                   16
                                                                   17

                                                                   17
                                                                   18

                                                                   18
                                                                   19
                                                                   19
                                                                   20

                                                                   20
                                                                   21

                                                                   21
                                                                   22

                                                                   22
                                                                   23

                                                                   23
                                                                   24

                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27

                                                                   27
                                                                   28

                                                                   28
                                                                                                         15
                                                                                JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                        Case No. 3:18-CV-07152-JST
                                                                           Case 3:18-cv-07152-JST Document 70 Filed 03/11/19 Page 16 of 16



                                                                    1                                        CASE MANAGEMENT ORDER

                                                                    2    The above JOINT CASE MANAGEMENT STATEMENT is approved as the Case Management

                                                                    3    Order for this case and all parties shall comply with its provisions. [In addition, the Court makes

                                                                    4    the further orders stated below:]

                                                                    5

                                                                    76
                                                                         IT IS SO ORDERED.
                                                                    87
                                                                          Dated:
                                                                    98

                                                                   109                                                             Honorable Jon S. Tigar
                                                                                                                  UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                   10
                                                                   11
KASOWITZ BENSON TORRES LLP

                             SAN FRANCISCO, CALIFORNIA 94111
                               101 CALIFORNIA STREET, SUITE 2300




                                                                   11
                                                                   12

                                                                   12
                                                                   13

                                                                   13
                                                                   14

                                                                   14
                                                                   15

                                                                   15
                                                                   16

                                                                   16
                                                                   17

                                                                   17
                                                                   18

                                                                   18
                                                                   19
                                                                   19
                                                                   20

                                                                   20
                                                                   21

                                                                   21
                                                                   22

                                                                   22
                                                                   23

                                                                   23
                                                                   24

                                                                   24
                                                                   25

                                                                   25
                                                                   26

                                                                   26
                                                                   27

                                                                   27
                                                                   28

                                                                   28

                                                                                    JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT
                                                                                                              Case No. 3:18-CV-07152-JST
